Citation Nr: 1520980	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from June 1944 to December 1945.  He died in July 2013.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota, that denied the benefit sought on appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  All records in such file has been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
2.  At the time of the Veteran's death, he was not receiving a VA pension or VA compensation benefits.
 
3.  There was no claim or claims for compensation or pension pending at the time of the Veteran's death that would have resulted in the award of compensation or pension.

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.

5.  The Veteran did not die while in a VA medical center, domiciliary, or a nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (effective July 7, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159.

As for this claim for payment of nonservice-connected burial benefits, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  Thus, no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The appellant paid for burial expenses of the Veteran from his personal funds and, as such, contends that he is entitled to nonservice-connected burial benefits.

Where a Veteran's death is not service-connected, such as the instant case, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death and in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. 
§ 3.1600(c). 

Significantly, effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims. See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).

Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in August 2013 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.  

In this case, the RO has not yet considered the appellant's claim in light of the new regulations, however, none of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a nonservice-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

A review of the record reveals that the Veteran was not in receipt of pension or compensation at the time of his death and had no service-connected disabilities.  Additionally, he did not have any pending original or reopened claims for compensation or pension at the time of his death.  In this regard, the Board notes that the record is completely silent for any claims filed by the Veteran during his lifetime.  The Board acknowledges the appellant's contention that nonservice-connected burial benefits are warranted because the Veteran was in the process of applying for VA medical benefits for which he was eligible at time of his death.  See September 12, 2012 notice to Veteran.  However, VA healthcare benefits are separate and distinct from VA compensation or pension benefits, and eligibility for VA healthcare is determined based on laws and regulations other than those concerning entitlement to VA compensation and pension benefits.  Therefore, the fact that the Veteran was in the process of applying for VA healthcare does not equate to his "being in receipt of pension or compensation" or "having an original or reopened claim for either benefit pending at the time of death" to allow for burial benefits.  

The Board also finds no other basis to award the appellant VA burial benefits.  While the Veteran served during World War II, there is no indication he was discharged from service for a disability incurred or aggravated in the line of duty.  There is no evidence that the Veteran's remains are being held by a State without a next of kin to claim the body.  Lastly, there is no evidence the Veteran died from non-service-connected causes while "properly hospitalized" by VA, in a VA or non-VA facility, or in transit to a VA facility.  In this regard, the Veteran's Certificate of Death shows that he died as a result of injuries sustained in a motor vehicle accident.

For these reasons and bases, the Board unfortunately finds no legal basis to grant the appellant's claim for nonservice-connected burial benefits.  The Board is certainly mindful and very appreciative of the Veteran's honorable service in defense of our nation.  But since the law is dispositive, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis, 6 Vet. App. at 427-28. The Board is sympathetic to the loss of the appellant's father, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  Accordingly, the appeal must be denied.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


